 
EXHIBIT 10.19
 
LOAN MODIFICATION OR RENEWAL AGREEMENT
 
Note No. 8126863
Date of this Modification/ Renewal: April 13,
2010                          Original Note Date: February 13, 2009
Original Note Amount:       
$2,500,000.00                                           Principal Balance as of
this Date: $0.00
Name (s) of Borrower (s):    Digital Ally, Inc.
Address of Borrower (s):    7311 W 130th Street, Suite 170
Overland Park, KS 66213


The foregoing Note, which is payable by the Borrower (s) to ENTERPRISE BANK &
TRUST (the “Bank”) is hereby modified or renewed effective as of the date of
this Agreement on the following terms:
 
Variable Interest Rate. The Index currently is 4.000% per annum. The interest
rate to be applied to the unpaid principal balance during this Note will be at a
rate equal to the Index, resulting in an initial rate of 5.500% per
annum.  NOTICE: Under no circumstances will the interest rate on this Note be
less than 5.500% per annum or more than the maximum rate allowed by applicable
law.
 
This Note shall mature, and all outstanding and unpaid principal and accrued
interest shall be due and payable without further notice or demand on June 13,
2010.


Except as specifically modified hereby, all of the terms of the Note shall
remain in full force and effect.  Borrower confirms, ratifies and reaffirms all
obligations of any nature whatsoever to Bank arising under or evidenced by the
Note and all obligations and agreements set forth in all credit agreements, loan
agreements, guaranties, security agreements, mortgages, deeds of trust, and all
other instruments, agreements and documents executed in connection with the Note
(collectively, the "Related Documents"), as such obligations are renewed and
modified hereby. Borrower further represents and warrants to Bank that the
obligation of Borrower to repay the Note, together with all interest thereon,
and to perform the obligations and agreements set forth in the Related Documents
is absolute and unconditional, and there exists no right of set off or
recoupment, counterclaim or defense of any nature whatsoever to the payment,
performance or enforceability of the Note and the Related Documents.  This is a
renewal and / or modification of the Note and not a replacement or novation of
the Note.  If for any reason this Agreement is invalid, the Note shall be
enforceable according to the original terms as heretofore amended.  Any term of
the Note that is inconsistent with any modification contained herein shall be
deemed to be modified to be consistent with the modifications contained in this
Agreement.  If there is any loan agreement, security agreement, pledge agreement
or any other document or collateral instrument that applies to the Note, all
such documents are amended hereby to conform to the terms of this Agreement.


ENTERPRISE BANK &
TRUST                                                            Digital Ally,
Inc.


BY:          /s/ Taylor D.
Miller                                                                   BY:      /s/
Stanton E. Ross
Taylor D.
Miller                                                                                     Stanton
E. Ross
Sr. Vice
President                                                                                  Chairman
and CEO